DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the logic circuit” in line 20. It is unclear if it refers to “a first logic circuit” in line 4 or “a second logic circuit” in lines 11-12. The same ambiguity exists in claim 10 as well. Correction is required
Claims 2-9 & 11-15 are rejected for being dependent of claims 1 & 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub. 2016/0181228) in view of Mueller et al. (US PUB.2021/0175192).
Regarding claim 1, Higuchi teaches a semiconductor device comprising: 
a first semiconductor die 100 having, 
a semiconductor substrate 101 (Fig. 5), 
a first logic circuit 102 (one of the ordinary skill would recognize functional element 102 as a first logic circuit) comprised in the semiconductor substrate 101 (Fig. 5), 
metallization layers 103a (Fig. 5), 
a layer of inter-die interface pads layer 104 on a frontside of the first semiconductor die 100, and 
a layer of interface terminals 108 on a backside of the first semiconductor die 100 (Fig. 5); and 
a second semiconductor die 200 having a semiconductor substrate 201 comprising a second logic circuit 202 (one of the ordinary skill would recognize functional element 202 as a second logic circuit); 
wherein a face-to-face arrangement includes the frontside of the first semiconductor die 100 mounted in a face to face arrangement with to a frontside of the second semiconductor die 200 (see Fig. 5); 
wherein the layer of interface terminals 108 of the first semiconductor die 100 are configured as provides a first signal communications interface to the first semiconductor die 100 and the second semiconductor die 200 (Fig. 5, also see Para [0087] wherein Higuchi teaches wherein a through electrode 107 can also be formed in the second semiconductor die); and 
wherein the layer of inter-die interface pads 104 are configured as a second signal communications interface between the first logic circuit of the first semiconductor die and the second logic circuit of the second semiconductor die (see Fig. 5, wherein the pads in layer 104 can function as a second signal communication interface).
Higuchi is silent on a layer of probe pads; wherein the layer of probe pads of the first semiconductor die is disposed between the semiconductor substrate of the second semiconductor die and the semiconductor substrate of the first semiconductor die, the layer of probe pads used to test the logic circuit through the metallization layers of the first semiconductor die prior to forming the face-to- face arrangement. Mueller teaches a layer of probe pads (note metallization 115, 128, 114 & 127 in Fig. 1A); wherein the layer of probe pads (e.g. 128) of the first semiconductor die 102 is disposed between the semiconductor substrate 104 of the second semiconductor die 101 and the semiconductor substrate 118 of the first semiconductor die 102 (see Fig. 1A), the layer of probe pads (115 and/or 128) used to test the logic circuit through the metallization layers (M’1-M’3) of the first semiconductor die 102 prior to forming the face-to- face arrangement (see Fig. 1A & Fig. 5F). Mueller teaches the use of probe pads 115 & 128 for the purpose of testing the IC dies (see Para [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Higuchi by employing the layer of probe pads, as taught by Mueller, in order to provide a testing capability to the semiconductor device. The layer of probe pads employed in Higuchi’s device will be positioned under the layer of inter-die interface pads. As such, Higuchi and Mueller are combinable
Regarding claim 2, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, further comprising a layer of probe pads (115 in Mueller’s Fig. 1A) of the second semiconductor die 101 disposed between the semiconductor substrate 118 of the first semiconductor die 102 and the semiconductor substrate 104 of the second semiconductor die 101 and used to test the second logic circuit in the semiconductor substrate of the second semiconductor die 104 through metallization layers (M1-M3) of the second semiconductor die 101 prior to forming the face-to-face arrangement (Mueller’s Fig. 1A).
Regarding claim 5, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, wherein the layer of inter-die interface pads layer is a layer of bumps pads (Higuchi’s Fig. 5).
Regarding claim 6, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, wherein the layer of interface terminals (108 in Higuchi’s Fig. 5 and 1005 in Mueller’s Fig. 10) include microbumps electrically and mechanically connecting the first semiconductor die to an interposer and solder bumps are electrically and mechanically connecting the interposer to a package substrate (Higuchi’s Fig. 5 and Mueller’s Fig. 10 & Para [0101]).
Regarding claim 7, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, wherein the layer of inter-die interface pad is formed on a backside probe pad layer of the first semiconductor die 100 used to test a composite logic circuit formed from the first semiconductor die 100 and the second semiconductor die 200 in the face-to-face arrangement (Higuchi’s Fig. 5).
Regarding claim 8, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, wherein a signal path between the first logic circuit and the second logic circuit is internal to the first semiconductor die 100 and the second semiconductor die 200 and includes the first signal communications interface, through substrate vias 107 of the first semiconductor die 100, through substrate vias of the second semiconductor die 200 (see Para [0087]), the second signal communications interface, the metallization layers of the first semiconductor die, and metallization layers of the second semiconductor die (see Higuchi’s Fig. 5 and note the metallization layers of dies 100 & 200 in Fig. 5).
Regarding claim 9, the combination of Higuchi and Mueller teaches the semiconductor device of claim 1, wherein the layer of probe pads is formed over a top surface of a through substrate via of the first semiconductor die (Mueller’s Fig. 1A).

Regarding claim 10, Higuchi teaches a semiconductor device comprising: 
a first semiconductor die 100 having, 
a first logic circuit 102 (one of the ordinary skill would recognize functional element 102 as a first logic circuit), 
a semiconductor substrate 101, and 
a layer of interface terminals 108 on a backside of the first semiconductor die 100 (Fig. 5); and 
a second semiconductor die 200 having, 
a semiconductor substrate 201, 
a second logic circuit 202 (one of the ordinary skill would recognize functional element 202 as a second logic circuit) comprised in the semiconductor substrate 201, 
a plurality of metallization layers (e.g. 203a), Page 5 of 18Application No. 16/751,057Attorney No. 19-SC-0256US03/332445 Response Filed: December 22, 2021 Reply to Office Action of: September 22, 2021 
a layer of inter-die interface pads layer 204 on a frontside of the second semiconductor die 200 (Fig. 5), and 
wherein a face-to-face arrangement includes a frontside of the first semiconductor die 100 mounted to the frontside of the second semiconductor die 200 (Fig. 5); 
wherein the layer of interface terminals 108 of the first semiconductor die 100 is configured as a first signal communications interface to the first semiconductor die 100 and the second semiconductor die 200 (Fig. 5, also see Para [0087] wherein Higuchi teaches wherein a through electrode 107 can also be formed in the second semiconductor die); and 
wherein the layer of inter-die interface pads 204 is formed over the layer of probe pads and are configured as a second signal communications interface between the first logic circuit of the first semiconductor die and the second logic circuit of the second semiconductor die 200 (see Fig. 5).
Higuchi is silent on a probe pad layer; wherein the layer of probe pads of the second semiconductor die is disposed between the semiconductor substrate of the second semiconductor die and the semiconductor substrate of the first semiconductor die, the layer of probe pads used to test the logic circuit through the metallization layers of the first semiconductor die prior to forming the face-to- face arrangement. Mueller teaches a layer of probe pads (note metallization 115, 128, 114 & 127 in Fig. 1A);  wherein the layer of probe pads (e.g. 115) of the second semiconductor die 102 is disposed between the semiconductor substrate 104 of the second semiconductor die 101 and the semiconductor substrate 118 of the first semiconductor die 102 (see Fig. 1A), the layer of probe pads (115 and/or 128) used to test the logic circuit through the metallization layers (M’1-M’3) of the first semiconductor die 102 prior to forming the face-to- face arrangement (see Fig. 1A and Fig. 5F). Mueller teaches the use of probe pads 115 & 128 for the purpose of testing the IC dies (see Para [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Higuchi by employing the layer of probe pads, as taught by Mueller, in order to provide a testing capability to the semiconductor device. The layer of probe pads employed in Higuchi’s device will be positioned under the layer of inter-die interface pads. As such, Higuchi and Mueller are combinable.
Regarding claim 11, the combination of Higuchi and Mueller teaches the semiconductor device of claim 10, further comprising a layer of probe pads 115 of the first semiconductor die 102 disposed between the semiconductor substrate 118 of the first semiconductor die 102 and the semiconductor substrate 104 of the second semiconductor die 101 used to test the first logic circuit in the semiconductor substrate of the first semiconductor die through at least one metallization layer of the plurality of metallization layers of the first semiconductor die prior to forming the face-to-face arrangement (see Mueller’s Fig. 1A). 
Regarding claim 12, the combination of Higuchi and Mueller teaches the semiconductor device of claim 10, further comprising dielectric material disposed between the plurality of metallization layers and the layer of probe pads. (see Higuchi’s Fig. 5 & Mueller’s Fig. 1A).  
Regarding claim 13, the combination of Higuchi and Mueller teaches the semiconductor device of claim 10, further comprising one or more vias formed in the layer of probe pads, a via of the one or more vias electrically and mechanically connecting a layer of the plurality of metallization layers to an interface terminal in the layer of interface terminals (Higuchi’s Fig. 5 and Mueller’s Fig. 1A).  
Regarding claim 14, the combination of Higuchi and Mueller teaches the semiconductor device of claim 10, wherein a probe pad of the layer of probe pads is configured to remain electrically inert during operation of the semiconductor device (Mueller’s Fig. 1A, the cavity 129 makes the probe pad electrically inert).  
Regarding claim 15, the combination of Higuchi and Mueller teaches the semiconductor device of claim 10, wherein the layer of probe pads is part of a plurality of testing structures and each testing structure is used to test a respective set of one or more cores of a processing unit formed in the semiconductor substrate of the second semiconductor die (the pads 115 & 128 in device 100 can be used as testing structures, see Mueller’s Fig. 1A).  

Regarding claim 16, Higuchi teaches a semiconductor package comprising: 
a first semiconductor die 100 having, Page 7 of 18Application No. 16/751,057Attorney No. 19-SC-0256US03/332445 Response Filed: December 22, 2021 Reply to Office Action of: September 22, 2021 
a semiconductor substrate 101, 
a processing unit 102 (one of the ordinary skill would recognize functional element 202 as a processing unit), 
metallization layers103a, and 
a layer of inter-die interface pads 104 on a frontside of the first semiconductor die 100 (Fig. 5); 
a second semiconductor die 200 having, 
a semiconductor substrate 201, and 
a processing unit 202 (one of the ordinary skill would recognize functional element 202 as a second processing unit); and 
package signal terminals 108 to provide signals to a composite logic circuit that includes the processing unit in the first semiconductor die 100 and the processing unit in the second semiconductor die 200 (Fig. 5, also see Para [0087] wherein Higuchi teaches wherein a through electrode 107 can also be formed in the second semiconductor die); 
wherein a face-to-face arrangement includes the frontside of the first semiconductor die 100 mounted to a frontside of the second semiconductor die 200 (Fig. 5); and 
wherein the layer of inter-die interface pads is configured as a signal communications interface between the processing unit of the first semiconductor die 100 and the processing unit of the second semiconductor die 200 to form the composite logic circuit (see Fig. 5, wherein 102 & 202 make a composite logic circuit).  
Higuchi is silent on a layer of probe pads; wherein the layer of probe pads of the first semiconductor die is disposed between the semiconductor substrate of the second semiconductor die and the semiconductor substrate of the first semiconductor die, the layer of probe pads used to test the processing unit in the first semiconductor die prior to forming the face-to- face arrangement. Mueller teaches a layer of probe pads (note metallization 115, 128, 114 & 127 in Fig. 1A); wherein the layer of probe pads (e.g. 128) of the first semiconductor die 102 is disposed between the semiconductor substrate 104 of the second semiconductor die 101 and the semiconductor substrate 118 of the first semiconductor die 102 (see Fig. 1A), the layer of probe pads (115 and/or 128) used to test the processing unit (e.g. active devices) in the first semiconductor die 102 prior to forming the face-to- face arrangement (see Fig. 1A & Fig. 5F). Mueller teaches the use of probe pads 115 & 128 for the purpose of testing the IC dies (see Para [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Higuchi by employing the layer of probe pads, as taught by Mueller, in order to provide a testing capability to the semiconductor device. The layer of probe pads employed in Higuchi’s device will be positioned under the layer of inter-die interface pads. As such, Higuchi and Mueller are combinable
Regarding claim 17, the combination of Higuchi and Mueller teaches the semiconductor package of claim 16, further comprising a layer of interface pads of the first semiconductor die, the layer of interface terminals being electrically connected to the package signal terminals to provide the signals to the composite logic circuit (Higuchi’s Fig. 5 and Mueller’s Fig. 1A).  
Regarding claim 18, the combination of Higuchi and Mueller teaches the semiconductor package of claim 16, further comprising a layer of interface terminals of the second semiconductor die 200, the layer of interface terminals being electrically connected to the package signal terminals to provide the signals to the composite logic circuit (Higuchi’s Fig. 5 and Mueller’s Fig. 1A).  
Regarding claim 20, the combination of Higuchi and Mueller teaches the semiconductor device of claim 16, wherein the layer of probe pads further includes one or more inductors formed from a same layer of conductive material as the probe pads, and the one or more inductors are electrically connected to one or more circuits of the composite logic circuit (Para [0024, 0059 & 0067], wherein Higuchi discusses the conductive components include inductors).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi and Mueller as applied to claim 16 above, and in further view Greco et al. (US Pub. 2007/0139426).
Regarding claim 19, Higuchi is silent on the semiconductor package of claim 16, wherein the processing unit in the first semiconductor die is a first graphics processing unit (GPU) and the processing unit in the second semiconductor die is a second GPU. The Examiner understands that the use of GPU in a semiconductor device would have been obvious in the semiconductor art. GPUs are known for their unique capability of processing many pieces of data simultaneously. For instance, Greco teaches in Fig. 1 wherein GPUs are employed in a semiconductor device for the aforementioned benefits. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894